



COURT OF APPEAL FOR ONTARIO

CITATION:  Mcanuff (Re), 2015 ONCA 253

DATE: 20150414

DOCKET: C59390

Hoy A.C.J.O., Feldman and Rouleau JJ.A.

IN THE MATTER OF NOVAR
    MCANUFF

AN APPEAL UNDER PART
    XX.1 OF THE
CODE

Paul Calarco, for the appellant

Amanda Rubaszek, for the Crown respondent

Michele Warner, for the Centre for Addiction and Mental
    Health

Heard and released orally:  March 16, 2015

On appeal against the disposition of the Ontario Review
    Board dated, August 27, 2014.

ENDORSEMENT

[1]

We are satisfied that the Boards risk assessment and disposition were
    supported by reasons that bear a somewhat probing examination and that, on the
    record, the Boards disposition was reasonable.  There is, therefore, no basis
    for this court to interfere.

[2]

We note Dr. Ramshaws evidence that a greater period of stability would
    affect his risk assessment.

Alexandra
    Hoy A.C.J.O.

K.
    Feldman J.A. 

Paul
    Rouleau J.A.


